NOTE: This disposition is nonprecedential.


United States Court of Appeals for the Federal Circuit
                                     2007-3300

                               JEROME MCARTHUR,

                                                          Petitioner,

                                         v.

                      DEPARTMENT OF TRANSPORTATION,

                                                          Respondent.


        William W. Osborne, Jr., Osborne Law Offices, P.C., of Washington, DC, argued
for petitioner. With him on the brief was Natalie C. Moffett.

       Jane W. Vanneman, Senior Trial Counsel, Commercial Litigation Branch, Civil
Division, United States Department of Justice, of Washington, DC, argued for
respondent. With her on the brief were Jeffrey S. Bucholtz, Acting Assistant Attorney
General, Jeanne E. Davidson, Director, and Todd M. Hughes, Deputy Director. Of
counsel were Claudia Burke and Brian T. Edmunds, Trial Attorney. Of counsel on the
brief was Michael J. Doherty, Attorney, Office of the Chief Counsel, Federal Aviation
Administration, of Washington, DC.

Appealed from: Arbitrator Decision
                     NOTE: This disposition is nonprecedential.

United States Court of Appeals for the Federal Circuit

                                    2007-3300


                              JEROME MCARTHUR,

                                                     Petitioner,

                                         v.

                      DEPARTMENT OF TRANSPORTATION,

                                                     Respondent.




                                  Judgment


ON APPEAL from the       Arbitrator Decision

in CASE NO(S).           58501

This CAUSE having been heard and considered, it is

ORDERED and ADJUDGED:

      Per Curiam (MICHEL, Chief Judge, RADER, and SCHALL, Circuit Judges).

                         AFFIRMED. See Fed. Cir. R. 36.


                                         ENTERED BY ORDER OF THE COURT




DATED August 12, 2008                     /s/ Jan Horbaly
                                         Jan Horbaly, Clerk